Appeal from judgments of the County Court of Chemung County, both rendered August 12, 1975, convicting defendant, on separate pleas of guilty, of the crime of attempted forgery in the second degree and the crime of burglary in the third degree and imposing two concurrent indeterminate sentences not to exceed three years. Defendant, *960on this appeal, asserts the sentences are unduly harsh and excessive. The concurrent indeterminate sentences are not unduly harsh and excessive and this court will not, under the circumstances present herein, interfere with the discretion of the trial court (People v Caputo, 13 AD2d 861). Judgments affirmed. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.